Citation Nr: 0722039	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial compensable rating for residuals 
of a hydrocelectomy,    right testicle.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1984.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which granted service connection for 
residuals, hydrocelectomy, right testicle, and assigned an 
initial noncompensable                  (i.e., 0 percent) 
rating -- effective from April 28, 2004.  The veteran wants a 
higher initial rating for this condition.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at others).  

In February 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  

Regrettably, the Board finds that further development of the 
evidence is required prior to deciding the claim for an 
increased initial rating.  As indicated below,           
there is also an inferred claim for a TDIU, which similarly 
warrants additional development.  So the Board is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.






REMAND

Preliminarily, in addition to the determination at the 
regional office level as to disability compensation for right 
hydrocelectomy residuals which has been appealed, the veteran 
has also raised the issue of whether he is rendered 
unemployable as the consequence of this service-connected 
disability.  During a prior December 2005 VA medical 
examination, he then reported that pain related to        the 
current service-connected disability of the genitourinary 
system substantially limited his capacity for carrying out 
certain occupational tasks, for instance, precluding him from 
being able to stand upright for a significant length of time. 
Then more recently, through his testimony at a February 2007 
Board hearing,          he stated that he could not carry out 
previous job duties resulting from the      above-referenced 
medical condition, and was no longer employed.                       
The veteran's statement in this regard is tantamount to a 
claim for a TDIU.           See, e.g., Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 
15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the issue of 
entitlement to a TDIU under these circumstances, inasmuch it 
has been expressly raised or reasonably indicated by the 
record in connection with his claim for a higher initial 
rating on appeal -- and irrespective of whether the RO has 
addressed this additional issue in the first instance.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown,      
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993);      EF v. Derwinski, 1 Vet. App. 324 
(1991).  

Since in this particular instance, the question of TDIU 
entitlement has been raised based entirely on the disability 
that is the subject of the increased rating claim             
on appeal, it likewise may be considered a component of this 
claim.   VAOGCPREC 6-96.  Thus, the Board will proceed to 
address the TDIU claim             in conjunction with the 
increased rating claim already on appeal.   



Prior to the consideration and adjudication of the claim for 
a TDIU on the merits, however, the veteran must be properly 
advised of the provisions of the              Veterans Claims 
Assistance Act (VCAA), as it pertains to this specific issue.            
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002).                      38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2006).  Thus far, he has been appropriately 
informed as to the significance of the VCAA with respect to 
his claim for a higher initial rating for his residuals of a 
hydrocelectomy, right testicle, including insofar as the 
disability rating and effective date elements of that claim 
as provided under the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).     This claim for 
an increased rating for already service-connected disability 
was the only issue certified to the Board.  The veteran must 
now receive similar notification and assistance regarding the 
procedures for the evidentiary development of his additional 
claim for a TDIU.

Also, in order to provide him the opportunity to submit all 
relevant evidence and information pertaining to the 
disposition of the TDIU issue, he should be sent a formal 
TDIU application, VA Form 21-8940.
 
Additional development is likewise warranted with regard to 
the veteran's increased initial rating claim.  In assigning 
an initial noncompensable disability rating for his service-
connected residuals of a hydrocelectomy (effective April 28, 
2004), the RO based its review upon a December 2005 medical 
examination.  According to the examination report, the 
veteran complained of chronic pain where he had undergone a 
scrotal hydrocelectomy while in service, for which he had not 
yet received medical treatment.  He denied any recurrent 
urinary tract infections, hematuria, stones or erectile 
difficulty.  There were no abnormalities or conditions 
indicated   as to the genitourinary system.  The diagnosis 
was chronic right testicular pain. Based on the rating 
criteria upon which this service-connected disability has 
been rated thus far, a noncompensable rating was clearly 
applicable under 38 C.F.R.               § 4.115b, Diagnostic 
Code (DC) 7523, for atrophy of the right testis.   


In the veteran's subsequent statements at the February 2007 
hearing, however,      he alleged that his condition had 
significantly worsened in severity since the prior 
examination.  VA outpatient records since the December 2005 
examination,               also demonstrate symptomatology 
that if found related to the underlying          service-
connected disability, would potentially warrant evaluation 
under different diagnostic codes than only DC 7523.  See 
e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  To this effect 
a February 2006 evaluation report states that the veteran 
reported having urinary dysfunction, and later that month it 
was suspected he had developed chronic epididymitis 
(conditions that are to be evaluated under the general 
criteria for voiding dysfunction, at 38 C.F.R. § 4.115a).  
The following month, a treating osteopath indicated it was 
unclear whether the veteran's chronic pain represented 
prostodynia or chronic epididymitis.  

Thus, more comprehensive examination results are required 
that pertain to               the current severity of his 
service-connected condition.  See Caffrey v. Brown,         6 
Vet. App. 377, 381 (1994).  See also Proscelle v. Derwinski, 
2 Vet. App. 629,  632 (1992).  Whereas there is evidence of 
the development of other significant conditions of the 
genitourinary system than that initially considered by RO, 
their existence should be confirmed -- along with whether 
they are manifestations of the already service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (where it is not possible to separate the effects of a 
service-connected disability from any nonservice-connected 
conditions by competent opinion,                 all symptoms 
must be attributed to the service-connected disability).  So 
another         VA medical examination should be scheduled to 
obtain these determinative findings.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for a TDIU, send the veteran 
a VCAA letter in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A              
(West 2002), and all other applicable 
legal precedent. This letter must 
apprise him of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this additional claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain for him, and request that he 
submit any additional evidence in his 
possession pertaining to this claim.  
The requested notice correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must also 
include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the veteran's claim, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.	Send the veteran a TDIU application, 
VA Form  21-8940, and ask that he 
complete and return it with more 
detailed information supporting his 
TDIU claim.

3.	Obtain any outstanding treatment 
records from the Charleston VA Medical 
Center (VAMC), dated since April 2006.  
Then associate any additional records 
that are obtained with the claims file.

4.	Schedule the veteran for a VA medical 
examination concerning his service-
connected residuals of a 
hydrocelectomy, right testicle.  

The examination provider should 
initially indicate all current medical 
conditions that affect the 
genitourinary system.  With respect to 
each diagnosed disorder (other than the 
underlying occurrence of symptomatology 
to the right testis itself), it is 
requested that the examiner provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
condition(s) is/are part and parcel of 
his service-connected disability.  If, 
however, it is not possible or feasible 
to make this distinction, then all 
symptoms effectively must be presumed 
to be the result of his service-
connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  
The examining physician should then 
conduct a review of the veteran's 
pertinent history and current 
complaints, as well as a comprehensive 
clinical evaluation to obtain all 
findings necessary to evaluate the 
relevant condition(s), in accordance 
with the applicable rating criteria 
(including, but not limited to 38 
C.F.R.                 § 4.115b, 
Diagnostic Code 7523).  

Additionally, the examiner should 
comment on whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
the severity of his service-connected 
residuals of a hydrocelectomy, right 
testicle.  In offering this opinion, 
the examiner must take into account the 
degree of interference with ordinary 
activities, including capacity for 
employment, caused solely by service-
connected disability as distinguished 
from any condition that is not service-
connected.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include  both a complete copy of this 
remand and the report of the prior 
December 2005 VA examination.  
The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  See 38 C.F.R. § 4.3;              
Stegall v. West, 11 Vet. App. 268 
(1998).

6.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  This includes the 
continuing consideration by the RO 
(AMC) as to whether the rating for the 
veteran's service-connected residuals 
of a right hydrocelectomy should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.            If these claims 
are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and           give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

